Citation Nr: 0830965	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  03-31 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Veteran represented by:	Lisa M. Poursine - Private 
Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1953 to 
December 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision.  The Board denied the 
claim for service connection for coronary artery disease as 
secondary to the veteran's ulcer in May 2006.  The veteran 
appealed the issue to the U.S. Court of Appeals for Veterans 
Claims (Court), and pursuant to a joint motion for remand the 
issue was returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's current contention is that his coronary artery 
disease is secondary to his service connected post traumatic 
stress disorder (PTSD).  The veteran was diagnosed to have 
coronary artery disease (CAD) in the mid-1980's, many years 
after he was discharged from service in 1954; and he 
underwent bypass surgery in 1992.  

The medical evidence in the veteran's claims file is somewhat 
conflicting as to the cause of his CAD.  In May 2001, a VA 
examiner found that the veteran's service connected ulcer did 
not cause him to develop coronary artery disease; concluding 
that it was more likely from other causes such as 
longstanding hyperlipidemia, and a strong smoking history 
(noted as 3+ packs of cigarettes per day over 30 years).  (In 
a September 2003 letter from the veteran's private doctor it 
was noted that the veteran had quit smoking in 1975).  The 
examiner noted that these two factors were very much known to 
cause coronary artery disease.  

On the other hand, a private physician pointed to a high fat 
diet in service, and service stress and/or stress from the 
veteran's ulcer was the triggering mechanism for the disease.  
A VA nurse apparently agreed with this assessment, although 
she also offered it was present before service.  Another 
private physician posited there was a "direct correlation to 
the posttraumatic stress disorder suffered by [the veteran] 
contributing to his known coronary artery disease."  The 
rationale for this, however, is unclear.  It is also not 
clear that this means PTSD caused or aggravated the veteran's 
CAD.  Yet another private physician opined in a May 2008 
document the veteran's "PTSD caused or aggravated his 
coronary artery disease (CAD)."  While superficially 
favorable, the difference in meaning between "caused" and 
"aggravated" in the context of VA law, and the logic 
necessary for reaching one or the other conclusion leaves 
questions regarding the merits of this opinion.  

The result of all these opinions is a clouded picture of the 
etiology of the veteran's CAD and the role his military 
service, and service connected disabilities played in its 
development, and course.  As such, a remand is necessary to 
obtain a medical opinion that addresses these concerns.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of 
the content of 38 C.F.R. § 3.310, 
concerning the criteria to establish 
service connection for disability 
proximately due to or aggravated by a 
service connected disability.  

2.  Provide the veteran's claims file to 
a cardiologist.  This person should be 
asked to review it and offer opinions on 
the following:

Is it likely, unlikely, or at least as 
likely as not, the veteran's CAD had 
its onset during his period of service 
from February 1953 to December 1954?  
(At the same time, if CAD is 
considered to have been present in 
this veteran prior to service, whether 
it underwent an increase in severity 
beyond its natural progression during 
service should be addressed.)  

Is it likely, unlikely, or at least as 
likely as not, CAD is proximately due 
to or the result of either (or both) 
PTSD or duodenal ulcer symptoms?  

Is it likely, unlikely, or at least as 
likely as not, CAD underwent an 
increase in severity over the course 
of its presence in the veteran, that 
is proximately due to or the result of 
either (or both) PTSD or duodenal 
ulcer symptoms?  If there was such an 
increase in severity of CAD, the 
extent of this should be quantified to 
the extent possible so that a baseline 
level of severity prior to its 
aggravation can be established.   

If it is not possible to provide a 
response to a question posed without 
resort to speculation, that should be 
indicated and explained.  Likewise, the 
medical opinions already of record should 
be acknowledged and an attempt to 
reconcile any conclusions inconsistent 
with any being offered should be made.  
In any event, a complete rationale should 
be provided for any conclusions that are 
offered, and if it is necessary to 
examine the veteran to obtain any opinion 
sought, that should be arranged.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If any claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


